                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

HERBERT SHAWN NOWLIN, JR.                                                           PLAINTIFF

V.                                                        CAUSE NO. 3:16-CV-131-CWR-FKB

WARDEN MOSLEY                                                                     DEFENDANT

                ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of United

States Magistrate Judge Keith Ball, which was entered on December 6, 2018. Docket No. 15.

The Report and Recommendation clearly notified the parties that failure to file written objections

to the findings and recommendations contained therein within 14 days after service would bar

further appeal in accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

and that the deadline for filing objections has expired, hereby adopts said Report and

Recommendation as the Order of this Court. Accordingly, this Court is without jurisdiction to

consider the § 2241 petition and Plaintiff’s Petition for Writ of Habeas Corpus [Docket No. 1] is

dismissed with prejudice. No certificate of appealability will issue.

       A separate Final Judgment will issue this day.

       SO ORDERED, this the 22nd day of January, 2019.


                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE
